FIRST DIVISION
                                                                     August 20, 2007




No. 1-05-4016

THE PEOPLE OF THE STATE OF ILLINOIS,                          )   Appeal from
                                                              )   the Circuit Court
       Plaintiff-Appellee,                                    )   of Cook County
                                                              )
                v.                                            )   No. 82 C 919
                                                              )
SAMUEL MORGAN,                                                )   Honorable
                                                              )   Rickey Jones,
       Defendant-Appellant.                                   )   Judge Presiding.



       JUSTICE CAHILL delivered the opinion of the court:

       We are asked to consider under what circumstances is a capital defendant entitled to a

new sentencing hearing after receiving a limited pardon removing the death penalty as a legal

consequence of his actions. The circuit court held defendant Samuel Morgan was not entitled to

a hearing on remand and sentenced him to natural life in prison. We agree defendant was not

entitled to a new hearing under the facts here and the reasoning set out in People v. Collins, 351
Ill. App. 3d 959, 815 N.E.2d 860 (2004). Natural life imprisonment was the only legal

sentencing alternative, other than death, for the offenses defendant committed. We affirm.

       In 1983, defendant was convicted by a jury of two counts of murder, one count of

aggravated kidnaping and one count of rape. The circuit court sentenced defendant to death on

the murder convictions and to prison terms on the aggravated kidnaping and rape convictions.
1-05-4016


Defendant's convictions and death sentence were affirmed on direct appeal to the supreme court

but his sentences for aggravated kidnaping and rape were reduced. See People v. Morgan, 112
Ill. 2d 111, 492 N.E.2d 1303 (1986) (Morgan I).

       Defendant filed his first postconviction petition in 1988. The petition was denied

following an evidentiary hearing. On review, the supreme court affirmed defendant's convictions

but vacated his death sentence. See People v. Morgan, 187 Ill. 2d 500, 719 N.E.2d 681 (1999)

(Morgan II). The court held the errors of defendant's counsel during the aggravation-mitigation

phase of the sentencing proceeding raised serious doubt as to the propriety of defendant's

sentence. Morgan II, 187 Ill. 2d at 557. The cause was remanded to the circuit court "for a new

sentencing hearing." Morgan II, 187 Ill. 2d at 557.

       While the matter was pending on remand, defendant filed a second postconviction

petition that asserted actual innocence based on newly discovered evidence. The new sentencing

hearing was stayed pending resolution of defendant's second postconviction petition. The

petition was subsequently denied and defendant appealed directly to the supreme court. The

supreme court affirmed. People v. Morgan, 212 Ill. 2d 148, 817 N.E.2d 524 (2004) (Morgan III).

With respect to the Morgan II proceedings, the court said "[u]pon issuance of this court's

mandate, the stay of new sentencing proceedings previously ordered by our court shall be lifted."

Morgan III, 212 Ill. 2d at 165-66.

       While defendant's appeal in Morgan III was pending, then-Governor George H. Ryan

issued a partial pardon to defendant and others facing the death penalty "by removing the

maximum sentence for these defendants in future sentencing hearings." People ex rel. Madigan

                                                  2
1-05-4016


v. Snyder, 208 Ill. 2d 457, 476, 804 N.E.2d 546 (2004). The pardons read:

       "Sentence Commuted to a Sentence Other Than Death for the Crime of Murder,

       So that the Maximum Sentence that may be Imposed is Natural Life Imprisonment

       Without the Possibility of Parole or Mandatory Supervised [Release]."

The supreme court upheld the validity of these pardons in Snyder. The court said:

       "[T]he Governor's constitutional authority to issue pardons after conviction is

       sufficiently broad to allow him to reduce the maximum sentence the defendant is

       facing. In such a situation, the Governor is exercising his power to prevent or

       mitigate punishment by pardoning the defendant from the full extent of the

       punishment allowed by law." Snyder, 208 Ill. 2d at 477.

       Once the mandate in Morgan III issued, the stay on defendant's new sentencing

proceedings lifted and the circuit court was presented for the first time with the Governor's

limited pardon. Defendant moved for a full sentencing hearing. The State argued defendant was

not entitled to a hearing because, under the terms of the limited pardon, defendant must be

sentenced to natural life in prison. The circuit court agreed with the State, denied defendant's

motion for a hearing and sentenced defendant to natural life in prison. Defendant argues on

appeal he was entitled to a new sentencing hearing.

       A similar issue arose in Collins. The defendants there were sentenced to death for

committing a double murder. Collins, 351 Ill. App. 3d at 960. The defendants sought habeas

corpus relief in federal court. Collins, 351 Ill. App. 3d at 960. The district court granted the

defendants relief from their sentences and the Seventh Circuit affirmed, "holding that the

                                                  3
1-05-4016


defendants were entitled to a new sentencing hearing in order to determine whether the death

penalty should be imposed." Collins, 351 Ill. App. 3d at 960, citing Bracy v. Schomig, 286 F.3d
406 (7th Cir. 2002). After the Seventh Circuit issued its opinion and before a new sentencing

hearing could be held, then-Governor Ryan issued clemency orders--identical to the clemency

order issued here--eliminating the death penalty as an available punishment. Collins, 351 Ill.

App. 3d at 960-61. On remand from the Seventh Circuit, our state circuit court denied the

defendants a new sentencing hearing and remanded both to the Department of Corrections to

serve life sentences. Collins, 351 Ill. App. 3d at 961.

       The Collins defendants argued on appeal that the circuit court violated the terms of the

clemency order by not holding a new sentencing hearing. Collins, 351 Ill. App. 3d at 961. This

court disagreed. Applying Snyder, this court first characterized the clemency orders as partial

pardons that absolved the defendants from a portion of the legal consequences of their crimes.

Collins, 351 Ill. App. 3d at 962. The court noted that a defendant who is found guilty of

murdering more than one person must be sentenced to natural life imprisonment or, where

appropriate, to death. Collins, 351 Ill. App. 3d at 962 (quoting Ill. Rev. Stat. 1981, ch. 38, par.

1005-5-3(c)(1) (" '[w]hen a defendant is found guilty of murder the State may either seek a

sentence of imprisonment under section 5-8-1 of this Code, or where appropriate seek a sentence

of death," and Ill. Rev. Stat. 1981, ch. 38, par. 1005-8-1(a)(1)(c) (" 'if the defendant *** is found

guilty of murdering more than one victim, the court shall sentence the defendant to a term of

natural life imprisonment' ")). The court held the effect of the clemency orders "was to mitigate

the defendants' sentences of death to sentences of natural life imprisonment, not to commute their

                                                  4
1-05-4016


sentences to an undetermined term." Collins, 351 Ill. App. 3d at 962. The circuit court was not

required to hold a new sentencing hearing. Collins, 351 Ill. App. 3d at 962.

       Defendant argues Collins contradicts Snyder. Snyder dealt specifically with clemency

orders issued to inmates who received death sentences that were later reversed--either on direct

appeal or through a collateral proceeding--and who were awaiting a new sentencing hearing.

Snyder, 208 Ill. 2d at 469-78. The court held those clemency orders were not commutations

because they did not remove the death sentence and replace it with a lesser sentence. Snyder,
208 Ill. 2d at 474-77. Rather, the clemency orders granted the defendants partial pardons "by

pardoning only the possible capital consequences of the offense." Snyder, 208 Ill. 2d at 476. A

defendant who, while awaiting a new sentencing hearing, receives a partial pardon exonerating

him from some but not all of the legal consequences of his crime does not lose his right to that

hearing under Snyder.

       Collins does not stand for a contrary proposition. The Collins court held the defendants

there were not entitled to a new sentencing hearing because the only other legal consequence of

the defendants' crimes was natural life imprisonment. Collins, 351 Ill. App. 3d at 962. In other

words, there was no sense in holding a new sentencing hearing because the trial court was

required under the penal code to sentence the defendants to natural life in prison. Collins, 351
Ill. App. 3d at 962.

       Like the defendants in Collins, defendant here was found guilty of murdering more than

one person. There are two available punishments for committing double murder: death or life

imprisonment. 730 ILCS 5/5-5-3(c)(1), 5-8-1(a)(1)(c)(ii) (West 2006) (formerly Ill. Rev. Stat.

                                                 5
1-05-4016


1981, ch. 38, pars. 1005-5-3(c)(1), 1005-8-1). The clemency order removed the death penalty as

an available sentence, leaving only natural life imprisonment. We find, as did the court in

Collins, that a new sentencing hearing under these circumstances is not required. A new

sentencing hearing could not have yielded a different result; natural life imprisonment is the only

possible sentence defendant can receive for committing a double murder.

       Defendant argues Collins is distinguishable because the defendants there obtained relief

from their sentences through federal habeas corpus proceedings. This affected the posture of the

Collins defendants when the Governor granted clemency. As explained in Snyder, the Collins

defendants' death sentences remained intact after habeas relief was granted because the federal

court lacked authority to vacate the state court judgment. See Snyder, 208 Ill. 2d at 469. But this

distinction is without consequence. The Collins defendants were in the same position as

defendant here at the time of resentencing. All three were absolved of the death penalty and

awaiting new sentencing hearings for double murders.

       Defendant argues the partial pardon defeated the statutorily mandated sentencing range of

death or natural life in prison. Defendant cites People ex rel. Smith v. Jenkins, 325 Ill. 372, 376-

77, 156 N.E. 290 (1927), where the court held a governor is not restricted to commuting

sentences to fit a statutory range enacted by the legislature. But the clemency order here, unlike

the clemency order in Smith, did not commute defendant's sentence to a term under the statutory

minimum. The clemency order, which was identical to the clemency orders granted to other

murder convicts awaiting new sentencing, only removed the death penalty as an available

sentence. See Snyder, 208 Ill. 2d at 476. The order read: "Sentence Commuted to a Sentence

                                                 6
1-05-4016


Other Than Death for the Crime of Murder, So that the Maximum Sentence that may be Imposed

is Natural Life Imprisonment Without the Possibility of Parole or Mandatory Supervised

[Release]." (Emphasis added.) Defendant argues the word "may," "coupled with the fact that the

Governor did not simply commute [defendant's] sentence to natural life, has the effect of altering

the range of available sentences: the circuit court could have sentenced [defendant] to natural

life, or it could have imposed a lesser sentence of a term of years."

       It is undisputed that the Governor possessed the authority to commute defendant's

sentence to a term of years under the statutory minimum. But the Governor did not do so here.

See Snyder, 208 Ill. 2d at 475-77. He entrusted the ultimate sentencing determination to the

circuit court, which does not have the authority to impose a sentence below the statutory

minimum. See People ex rel. Fullenwider v. Jenkins, 322 Ill. 33, 39 (1926) (governor cannot

delegate the power to commute a sentence); People v. McCoy, 337 Ill. App. 3d 518, 786 N.E.2d
1052 (2003) (section 5-8-1(a)(1)(c)(ii) of the Unified Code of Corrections places a mandatory

requirement on courts to sentence a defendant who committed more than one murder and who is

not eligible for death to a term of natural life imprisonment). The circuit court imposed the only

sentence it was authorized by statute to impose: natural life in prison.

       The judgment of the circuit court is affirmed.

       Affirmed.

       GARCIA and R.E. GORDON, JJ., concur.




                                                  7